DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/10/2019 and 06/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-6 objected to because of the following informalities:  
Claim 1 contains the grammatical or typographical error “each of first and second transmitting/receiving devices” in line 6. The Examiner suggests amending this to read “each of the first and second transmitting/receiving devices”.
Claims 2-6 depend from claim 1 and are therefore objected to for the same reason(s) as indicated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “so that they can communicate with each other” in line 5. The use of the pronoun “they” renders it unclear which claim elements “can communicate with each other”.
	Additionally, Claim 1 recites the limitation “the separated optical signals” in the last line. However, Claim 1 recites “the first repeater separates the optical signal in the first band and the optical signal in the second band” in lines 15-16 and “the separated optical signals” in lines 17-18, and then further recites “the second repeater separates the optical signal in the first band and the optical signal” in lines 19-20. As such, it is unclear as to which “separated optical signals” these limitations refer. 
	Claims 2-6 depend from Claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 

Additionally, Claim 3 recites the limitations "the other end of the first branch transmission line", “the other end of the second branch transmission line”, “the other end of the third branch transmission line”, and “the other end of the fourth branch transmission line”.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, Claim 3 recites the limitations “the optical signal in the first band transmitted from the second transmitting/receiving device is supplied to the second port of the second optical coupler, and the optical signal in the second band transmitted from the second transmitting/receiving device is supplied to the second port of the fourth optical coupler”. However, Claim 1 clearly establishes that “the second transmitting/receiving device transmits the optical signal in the first band to the second optical transmission line and transmits the optical signal in the second band to the first optical transmission line” and “a first optical transmission line comprising a first repeater; a second optical transmission line comprising a second repeater”. Thus, claim 1 clearly establishes that the first band transmitted from the second transmitting/receiving device is supplied to the second transmission line and the second repeater, and that the optical signal in the second band transmitted from the second fourth optical coupler, and the optical signal in the second band transmitted from the second transmitting/receiving device is supplied to the second port of the second optical coupler”.
Claims 4-5 depend from Claim 3 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 6, Claim 6 recites that limitation “that band” in the last line. The use of the word “that” renders it unclear as to which band the limitation is referring. 
Claim 7 recites the limitation “the separated optical signals” in the last line. However, Claim 7 recites “the first repeater, separating the optical signal in the first band and the optical signal in the second band” in lines 9-10 and “the separated optical signals” in lines 11-12, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fukuchi US 2002/0064340 A1 (hereinafter Fukuchi).
Regarding Claim 1, Fukuchi teaches a bidirectional optical transmission system (Fig. 5; Par. 81-101) comprising: a first optical transmission line (OF11, Fig. 5) comprising a first repeater (30a, Fig. 5); a second optical transmission line (OF12, Fig. 5) comprising a second repeater (30b, Fig. 5); and first and second transmitting/receiving devices connected to each other through the first and second optical transmission lines so that they can communicate with each other (40 and 50, Fig. 5; Par. 81-101), each of first and second transmitting/receiving devices being configured to transmit and receive an optical signal in a first band (transmitters 41a and 51b transmit signals in a first band of wavelengths 1-16, Fig. 5; Par. 81-101) and an 
Regarding Claim 2, Fukuchi teaches the bidirectional optical transmission system according to Claim 1, wherein the first repeater comprises: a first branch transmission line comprising a first optical amplifier in which the optical signal in the first band is transmitted in a first direction, the first direction being a direction from the first transmitting/receiving device toward the second transmitting/receiving device (branch of repeater 30a containing amplifier 34 between band couplers 33 and 36 which amplifies wavelengths 1-16 transmitted from transceiver 40 to transceiver 50, Fig. 5; Par. 81-101); and a second branch transmission line comprising a second optical amplifier in which the optical signal in the second band is transmitted in a second direction, the second direction being a direction from the second transmitting/receiving device toward the first transmitting/receiving device (branch of repeater 30a containing amplifier 35 between band couplers 33 and 36 which amplifies wavelengths 17-32 transmitted from transceiver 50 to transceiver 40, Fig. 5; Par. 81-101), the second repeater comprises: a third branch transmission line comprising a third optical amplifier in which the optical signal in the first band is transmitted in the second direction (branch of repeater 30b containing amplifier 34 between band couplers 33 and 36 which amplifies wavelengths 1-16 transmitted from transceiver 50 to transceiver 40, Fig. 5; Par. 81-101); and a fourth branch transmission line comprising a fourth optical amplifier in which the optical signal in the second band is transmitted in the first direction (branch of repeater 30b containing amplifier 35 between band couplers 33 and 36 which amplifies wavelengths 17-32 transmitted from transceiver 40 to transceiver 50, Fig. 5; Par. 81-101).

Regarding Claim 4, Fukuchi teaches the bidirectional optical transmission system according to Claim 3, wherein each of the first to fourth optical couplers is formed by an optical circulator (an optical circulator may be employed in place of each of the wavelength band couplers, Par. 114).

Regarding Claim 7, Claim 7 is drawn to the method of using an apparatus the same as claimed in apparatus claim 1. As such, the limitations of claim 7 correspond to limitations of claim 1 and are therefore rejected for the same reason(s) of anticipation as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi in view of Hayashi et al. US 2002/0101652 A1 (hereinafter Hayashi) and Sato US 2008/0304829 A1 (hereinafter Sato).
Regarding Claim 6, Fukuchi teaches the bidirectional optical transmission system according to Claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fukuchi such that the first and second transmitting/receiving devices inserts, into at least one of the optical signal in the first band and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID W LAMBERT/Examiner, Art Unit 2636